UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* RENTRAK CORPORATION (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) Robert S. Hart, Esq. 5424 Deloache Avenue Dallas, Texas 75220 (214) 378-5301 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 25, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box:o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.760 SCHEDULE 13D Page 2 of 5 Pages 1. Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Mark Cuban 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b) ¨ 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 772,900 8. Shared Voting Power 0 9. Sole Dispositive Power 772,900 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 772,900 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) ¨ Percent of Class Represented by Amount in Row (11) 6.5% Type of Reporting Person (See Instructions) IN (1)Based on 11,975,200 shares of common stock of the issuer outstanding on September 30, 2013. This Amendment No. 1 to Schedule 13D amends and supplements the Schedule 13D filed by Mark Cuban with the Securities and Exchange Commission (the “Commission”) on September 22, 2011 (as amended and supplemented, collectively, the “Schedule 13D”), relating to the Common Stock, par value $0.001 per share (the "Common Stock"), issued by Rentrak Corporation (the "Issuer").Initially capitalized terms used herein that are not otherwise defined herein shall have the same meanings attributed to them in the Schedule 13D. Except as expressly provided for herein, all Items of the Schedule 13D remain unchanged. Item 5. Interest in Securities of the Issuer (A)All percentages set forth in this statement are based on 11,975,200 shares of Common Stock reported in the Issuer’s Quarterly Report for the period ending September 30, 2013 filed with the Securities and Exchange Commission on November 8, 2013.As of the date of the filing of this Schedule 13D, Mr. Cuban is the beneficial owner of 772,900 shares of Common Stock, which represents approximately 6.5% of the shares of Common Stock outstanding. (B)Mr. Cuban has the sole power to vote or to direct the vote and the sole power to dispose or to direct the disposition of 772,900 shares of Common Stock. (C)The following table discloses the transactions in shares of Common Stock during the past 60 days by Mr. Cuban: Date Type of Transaction Number of Shares Price per share 1/17/2014 Settlement of Call Option 200 $35 1/18/2014 Settlement of Call Option 199,800 $35 In addition, the transactions described in Item 6 are incorporated herein by reference. (D)Not applicable. (E)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. On September 25, 2013, in the open market, Mr. Cuban sold to counterparties the right to call from him 200,000 shares of common stock at a price of $35.00 per share, if exercised prior to or on January 18, 2014.Those options were exercised by the counterparties and such shares were sold as described in Item 5 above. Item 7. Material to Be Filed as Exhibits Not Applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:January 23, 2014 /s/ Mark Cuban Mark Cuban
